In an action to recover damages for false arrest, plaintiff appeals from a judgment in favor of defendants, entered upon a dismissal of the complaint at the close of plaintiff's case, and from an order denying his motion to set aside the decision dismissing the complaint and for a new trial. Judgment and order unanimously affirmed, with one bill of costs. In our opinion, there was a complete failure of proof that defendants, or any of them, instigated or directed plaintiff’s arrest, or did more than merely to furnish information to the police officers when called upon to state facts for their guidance. (Cf. Vernes v. Phillips, 266 N. Y. 298; Grinnell v. Weston, 95 App. Div. 454; Davern v. Drew, 153 App. Div. 844, affd. sub nom. Davern v. Breen, 214 N. Y. 681.) Present — Nolan, P. J., Carswell, Adel, MacCrate and Beldock, JJ. [See post, p. 983.]